Citation Nr: 9932090	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-37 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased schedular evaluation for organic 
brain syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from Mary 1965 
to October 1966, and from September 1978 to June 1988, when 
she received a medical discharge.  This case comes before the 
Board of Veterans' Appeals (Board) on the appeal of rating 
decisions issued by the Regional Office (RO) in St. 
Petersburg, Florida which denied the appellant's claim of 
entitlement to an increased rating in excess of 30 percent 
for organic brain syndrome.

In August 1999, a Travel Board hearing was held at the RO 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).

The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1999)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for organic brain syndrome under the 
revised regulatory criteria prior to appellate consideration 
of this matter, and the appellant has received notice of the 
new criteria, as evidenced by the Supplemental Statement of 
the Case (SSOC) issued in July 1997.


REMAND

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Generally, claims for 
increased evaluations are considered to be well-grounded.  A 
claim that a condition has become more severe is well-
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

The Board notes that the most recent VA psychiatric 
examination, conducted in April 1997, yielded an diagnosis of 
organic brain syndrome with memory impairment; there was no 
Axis II diagnosis.  However, review of the evidence of record 
indicates that, in the past, the appellant has been given an 
Axis II diagnosis of personality disorder, 
histrionic/narcissistic, as well as explosive personality 
disorder.  In addition, she has been given an Axis I 
diagnosis of post-concussion syndrome, and has been diagnosed 
with headaches that could be related to the post-concussion 
syndrome.  There is also medical evidence of record that the 
appellant suffered another head injury involving loss of 
consciousness after she was discharged from service.  But 
there has been no indication whether that/those condition(s), 
or any of the rest of the appellant's current medical or 
psychiatric conditions, is/are interrelated or part of the 
service connected organic brain syndrome disability.  There 
is no indication in the evidence of record of how much, if 
any, of the appellant's overall psychiatric symptomatology is 
due to her organic brain syndrome as opposed to her other 
chronic medical or psychiatric problems.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Consideration of these factors 
is not reflected in the VA psychiatric examination or in the 
adjudication of the claim to this point.

Given the need for additional development as set out below, 
the Board believes these further examinations would be 
helpful in assessing the exact nature and extent of the 
appellant's organic brain syndrome, as well as the etiology 
and current status of all of her other psychiatric and 
medical conditions.

Review of the evidence of record reveals that the appellant 
underwent VA neuropsychological evaluation and testing in 
September 1993.  However, the results of that evaluation have 
not been associated with the claims file.  In addition, no 
similar testing has been performed since that time and thus, 
no comparison between her 1993 testing levels and her current 
levels is of record.

The appellant testified at her August 1999 Travel Board 
hearing that she has most recently been receiving treatment 
at the North Shore Health Care Center.  No records from that 
facility have been associated with the claims file.

The appellant has apparently been in receipt of Social 
Security Administration (SSA) disability benefits since 
November 1993.  It has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, the SSA award letter associated with 
the grant of SSA benefits has been associated with the claims 
file, but not any associated medical records.  The RO should 
obtain all medical records relating to the original grant of 
benefits, as well as any continued award of SSA benefits.

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  This will 
also permit evaluation of the appellant's disabilities on 
both a schedular and an extraschedular basis, without 
prejudice to the appellant.  See Floyd v. Brown, 9 Vet. App. 
88 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should obtain from the Social 
Security Administration copies of any 
medical records utilized in determining 
the appellant's initial, and continued, 
entitlement to disability insurance 
benefits, if any.  The appellant's 
assistance in obtaining any pertinent 
records should be requested as indicated.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided her with relevant evaluation or 
treatment for her psychiatric disability 
and for her headaches, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim, including, but not limited to, 
those from the North Shore Health Care 
Center.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the appellant, to the 
extent not already on file, in particular 
all records associated with the September 
1993 VA neuropsychological evaluation of 
the appellant.  The appellant should 
identify the VA facilities from which she 
has received treatment since 1996.

4.  The RO should then schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of her service-
connected organic brain syndrome.  It is 
very important that the examiner be 
afforded an opportunity to review the 
appellant's claims file prior to the 
examination.  The psychiatric examiner 
should utilize the data contained in the 
claims file and offer an opinion as to 
the severity of the appellant's organic 
brain syndrome as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  Additionally, all necessary 
tests and studies, such as psychological 
assessment, should be conducted; 
comparison should be made with the 
results of the September 1993 VA 
neuropsychological testing.  

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for the years since 1996 to the present.  
It is imperative that the examiner also 
provide a explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

The examiner should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected organic brain syndrome, 
if possible.  The examiner is requested 
to provide a complete rationale for any 
opinion expressed.  

5.  This psychiatric examination of the 
appellant must also include an evaluation 
of the etiology, nature and extent of any 
other psychiatric disorder found.  The 
examiner is to provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder (other than organic 
brain syndrome) found.  The psychiatric 
examiner should also offer an opinion as 
to the onset date of the appellant's 
additional psychiatric condition(s), if 
any.  In particular, the examiner should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's additional 
psychiatric disorder(s) is (are) 
attributable to, or related to, any 
disease or incident suffered during her 
active service, any disease or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should identify all psychiatric 
conditions which have been present and 
distinguish conditions which are acquired 
from conditions which are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or to a 
service-connected disability, in 
particular the organic brain syndrome.

If the examiner finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related 
to service or to a service-connected 
disability, as opposed to that due to 
other psychiatric disorders, personality 
defects, and/or non-service-connected 
physical disabilities.

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991).

7.  The RO should review any additional 
evidence and readjudicate the issue on 
appeal with consideration of all 
applicable laws and regulations; this 
review should reflect consideration of 
both the old and the new general rating 
formulas for mental disorders.  The RO 
should also give specific consideration 
as to whether the increased ratings claim 
should be referred for the assignment of 
an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1), and whether a 
separate rating is warranted under Allen.  

8.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


